DETAILED ACTION
This office action is in response to the application filed on 01/14/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 has been considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu Choosing the boost with Boost with Bypass or Pass Through (Herein Yu).
	Regarding Claim 1, Yu discloses (Figures 1-2) a power conversion system (Fig. 1), comprising: a power converter (Boost) configured to receive an input voltage and generate an output 5voltage (Vin and Vout); a bypass switch (BYP) arranged in parallel with the power converter and arranged to couple the input voltage to the output voltage when the bypass switch is activated; and a control circuit (controlling the switches) configured to control the power converter and the bypass switch based on the output voltage (See page 2 number 2).  (For example: Pages 1-3 and 6) 
	Regarding Claims 2 and 10, Yu discloses (Figures 1-2) wherein the control circuit (controlling the switches) is further configured to control the power converter and the bypass switch based on the input voltage and the output voltage (See page 2 number 2).  (For example: Pages 1-3 and 6)
	15Regarding Claims 3 and 11, Yu discloses (Figures 1-2) wherein the control circuit (controlling the switches) is further configured to disable the power converter and activate the bypass switch (bypass mode) if the output voltage is less than the input voltage for at least a predetermined period of time (e.g. 8 microseconds; See page 2 number 2 and Figure 2). (For example: Pages 1-3 and 6)   
	Regarding Claims 4 and 12, Yu discloses (Figures 1-2)  wherein the control circuit (controlling the switches) is 20further configured to disable the power converter and activate the bypass switch (Bypass mode) if the output voltage is greater than a defined hysteretic control voltage (Figure 2, around 3.47 and 3.47V) for regulating the output voltage.  (For example: Pages 1-3 and 6)
	Regarding Claim 9, Yu discloses (Figures 1-2) a method in a power conversion system (Fig. 1), comprising a power converter (Boost) configured to receive an input voltage and generate an output voltage (Vin and Vout) and a bypass switch arranged in parallel with the power converter and arranged to couple the input voltage to the output voltage when the bypass switch is activated (Bypass mode), the method comprising: controlling the power converter and the bypass switch based on the output voltage (See page 2 number 2). (For example: Pages 1-3 and 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Youm US 2004/0090807.
	Regarding Claims 5 and 13, Yu teaches (Figures 1-2) the control circuit (controlling the power switches) is 25further configured to disable the power converter and activate the bypass switch (Bypass mode).  
	Yu does not teach if the output voltage is greater than a defined bypass control voltage and less than a hysteretic control voltage for regulating the output voltage.  
	Youm teaches (Figures 1-3) if the output voltage (Vpn) is greater (Fig. 3b right side) than a defined bypass control voltage (V1) and less than a hysteretic control voltage for regulating the output voltage (Vh1 and Vh2).  (For example: Par. 35-36 and 39-44)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include if the output voltage is greater than a defined bypass control voltage and less than a hysteretic control voltage for regulating the output voltage, as taught by Youm, to improve energy efficiency in the system. 
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chang US20200212802.
	Regarding Claims 6 and 14, Yu teaches (Figures 1-2) the control circuit is 30further configured to enable the power converter and deactivate the bypass switch (boost mode).
	Yu does not teach if the output voltage is lesser than a minimum threshold voltage for regulating the output voltage.  
	Chang  teaches (Figure 6) if the output voltage (Voltage at graph) is lesser than a minimum threshold voltage (Vmin) for regulating the output voltage.  (For example: Par. 15-18)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include if the output voltage is lesser than a minimum threshold voltage for regulating the output voltage, as taught by Chang, to provide a stable output voltage to the load. 
Claim(s) 7-8  and 15-16is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Galbis et al. US 8917067.
	Regarding Claims 7-8 and 15-16, Yu teaches (Figures 1-2) a system.
	Yu does not teach wherein the control circuit comprises at least one latch to control operation of the power converter and the bypass switch; wherein at least one latch is an analog latch.
	Galbis teaches (Figure 18) wherein the control circuit (1501-1502 and 1504) comprises at least one latch (1522-1524 and 1514) to control operation of the power converter and the bypass switch; wherein at least one latch is an analog latch.  (For example: Col. 11)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yu to include wherein the control circuit comprises at least one latch to control operation of the power converter and the bypass switch; wherein at least one latch is an analog latch, as taught by Chang, to be able to operate high frequency switched-mode DC-DC converters at a fixed switching frequency, even at high ratios of output voltage to input voltage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838